DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Claims 20, 21 and 23-40 are allowable. Claim 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B, as set forth in the Office action mailed on 5/26/2021, is hereby withdrawn and claim 22 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a method of making a polymeric heart valve comprising the steps of forming a valve comprising a valve body having an axis and conduit from end to end, at least three flexible leaflets extending from the body into the conduit, each of the leaflets defining an attachment curve with the valve body, a free edge and a central region between the curve and edge, wherein each pair of leaflets define a commissure and a gap between each pair of leaflets, the gap extending from the commissure toward the central axis, the gap having a width, wherein each of the leaflets is thicker near the free edge than the central region, wherein the leaflets are in a substantially closed position at rest, inserting a tapered form into the conduit to maintain the leaflets in a partially open position, wherein the width of the gap between the leaflets continuously increases from the commissure towards the central axis, heating the valve to fix the rest positon of the leaflets in the partially open position, and after heating, removing the tapered form, wherein after the tapered form is removed, the leaflets are in the partially open position at rest position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 20-40 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774